Name: Commission Regulation (EEC) No 1446/83 of 3 June 1983 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 as regards the amount for aid
 Type: Regulation
 Subject Matter: economic policy;  legal form of organisations;  processed agricultural produce;  consumption
 Date Published: nan

 No L 146/ 18 Official Journal of the European Communities 4. 6 . 83 COMMISSION REGULATION (EEC) No 1446/83 of 3 June 1983 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 as regards the amount for aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 12 (3) thereof, Whereas Commission Regulations (EEC) No 2191 /81 (3) and (EEC) No 2192/81 (4), as last amended by Regulation (EEC) No 269/83 0, fixed the level of aid for the purchase of butter by non-profit-making institutions and organizations and by the armies and similar forces of the Member States ; whereas, in view of market trends, it seems necessary to adjust the amount of this aid ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION ¢ Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 2191 /81 and in Article 2 ( 1 ) of Regulation (EEC) No 2192/81 , ' 187 ECU' is in each case replaced by ' 195 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . i Done at Brussels, 3 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140 , 20 . 5 . 1982, p. 1 . 0 OJ No L 213, 1 . 8 . 1981 , p. 20 . O OJ No L 213 , 1 . 8 . 1981 , p. 24 . ( 5) OJ No L 31 , 2 . 2 . 1983, p. 5 .